C. A. 2d Cir. Certiorari granted limited to the following question: “May a court, in determining a reasonable attorney’s fee award under § 7002(e) of the Solid Waste Disposal Act, 90 Stat. 2826, as amended, 42 U. S. C. § 6972(e), or § 505(d) of the Federal Water Pollution Control Act (Clean Water Act), 86 Stat. 889, as amended, 33 U. S. C. § 1365(d), enhance the fee award above the lodestar amount in order to reflect the fact that the attorneys had taken the case on a contingent-fee basis, thus assuming the risk of receiving no attorney’s fees at all?”